PER CURIAM.
The desirability of early decisions in these causes occasioned their advancement upon our calendar to November 18, 1963. Upon the hearing it appeared to the Court that the necessity for further consideration outweighed the advantages that would result from an early decision. The appellee in No. 21014 and the respondent in No. 21032 ware without adequate time for the preparation of a brief and argument upon the hearing. The *435Court has concluded that further argument should be had and therefore
It is ordered that the above-entitled causes shall be and hereby are continued and will again be set by the Clerk for hearing at some future date.